                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

IN RE:
                                                      CASE NO. 20-21437
         LEIGH-ANN WISEMAN JOHNSON                    CHAPTER 13
                                                      HONORABLE DANIEL S. OPPERMAN
                  Debtor
_________________________________/
TODD H. NYE (P59301)
Attorney for Debtor
THE NYE LAW OFFICE
10393 S. Merrio Rd.
Roscommon, MI 48653
(989) 281-1437
-------------------------------
LINDA M. McGRAIL (P55732)
Attorney for Lance Johnson
O’REILLY RANCILIO P.C.
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1174
(586) 726-1000
_________________________________/

         OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

         Lance Johnson (Mr. Johnson), for his Objection to Confirmation of Debtor’s First

Amended Chapter 13 Plan, states as follows:

         1.    Mr. Johnson is presently married to the Debtor and resides in residential real

property located at 36539 Maple Leaf, New Baltimore, MI 48047 (the “Property”).

         2.    The Debtor’s First Amended Chapter 13 Plan treats the Property as a Class 4.3

claim to be paid by the Chapter 13 Trustee in the amount of $1,318.14.

         3.    The Debtor’s First Amended Plan also provides in Section IV.A that the Property

shall be listed for sale within 14 days of confirmation of the plan and sold within 8 months, with

the net sales paid to the Chapter 13 Trustee for distribution to the Debtor’s creditors.




  20-21437-dob       Doc 69     Filed 06/09/21      Entered 06/09/21 15:55:31        Page 1 of 2
       4.      The Property constitutes “martial property” under Michigan law. Korth v. Korth,

256 Mich. App. 286; 662 N.W.2d 111, 115 (2003).

       5.      Consequently, Mr. Jonson is entitled to an equitable distribution of the Property.

Berger v. Berger, 277 Mich. App. 700; 747 N.W.2d 336, 349 (2008).

       6.      Mr. Johnson and the Debtor are parties to a divorce proceeding in the Macomb

County Circuit Court case of Johnson v. Johnson, Case No. 2019-003881-DM.

       7.      A determination of the equitable distribution of the Property in that case was

stayed by the filing of the Debtor’s Bankruptcy Petition.

       8.      The proposed sale of the Property in the Debtor’s First Amended Plan is contrary

to Michigan law and will deny Mr. Johnson an equitable distribution of the Property, including

its net sale proceeds.

       In conclusion, Mr. Johnson requests that this Court grant the relief requested and not

confirm the Chapter 13 Plan until these Objections are resolved.

                                                              O’REILLY RANCILIO P.C.

                                                              /s/ Brian C. Grant
                                                              LINDA M. McGRAIL (P55732)
                                                              BRIAN C. GRANT (P71066)
                                                              Attorneys for Lance Johnson
                                                              12900 Hall Road, Suite 350
                                                              Sterling Heights, MI 48313
                                                              (586) 726-1000
Dated: June 9, 2021




  20-21437-dob           Doc 69   Filed 06/09/21   Entered 06/09/21 15:55:31     Page 2 of 2
